                                                                                                           \
Case 1:17-cv-21087-FAM Document 251 Entered on FLSD Docket 08/20/2021 Page 1 of 2



                             UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division

                                 Case Number: 17-21087-CIV-MORENO

   GEORGE TERSHAKOVEC, DIANA
   TERSHAKOVEC, JACQUES RIMOKH,
   HERBERT ALLEY, MICHAEL DELAGARZA,
   ATTILA GONDAN, ERIC KAMPERMAN,
   GREG ROBERTS, RICHARD KOWALCHIK,
   TRAVIS MCRAE, MICHAEL MCCURRY,
   MARK HOCHSPRUNG, JOHN AUBREY, JOSE
   CRUZ, ERIC EV ANS, BYRON HARPER, and
   TODD NEWTON, individually and on behalf of
   all others similarly situated,

                   Plaintiffs,
   vs.

   FORD MOTOR COMPANY,

                   Defendant.
   __________________/
         ORDER GRANTING IN PART PLAINTIFFS' MOTION FOR RECONSIDERATION

           THIS CAUSE came before the Court upon Plaintiffs Motion for Reconsideration (D.E. 238),

   filed on July 14, 2021.

           THE COURT has considered the motion, the response, the reply, pertinent portions of the

   record, and being otherwise fully advised in the premises, it is

           ADJUDGED that the motion is GRANTED IN PART.

           The Court amends its class certification order to reflect a class cut-off date of April 27, 2016.

   The Plaintiffs originally requested an open-ended class, but now "concede a closed class is more

   appropriate." A closed class is indeed more appropriate because as time goes on, potential purchasers

   become increasingly likely to discover the truth about the class vehicles' defect-thereby defeating

   thefr fraud claims. But there is no magic date when the information became widely available, so the

   Plaintiffs offer a few concrete dates from which to choose.
Case 1:17-cv-21087-FAM Document 251 Entered on FLSD Docket 08/20/2021 Page 2 of 2



          These choices are detailed in a handy chart found on page 2 of the Plaintiffs' motion, but the

   condensed version is as follows: April 27, 2016-the date Ford sends a service bulletin regarding the

   defect to its dealers; September 30, 2016-the day by which the "vast majority" (86%) of class

   vehicles had been delivered; and March 27, 2017-the day Plaintiffs filed their initial complaint.

   Plaintiffs do not provide a good reason for choosing September 30, other than the fact that date

   would include the "vast majority" of class members. Similarly, March 27, 2017 is too late-surely

   many class members had to know of the defect before the complaint was filed. Thus, the Court settles

   on April 27, 2016, the date Ford notified dealers of the Limp Mode defect. According to Plaintiffs,

   53%    of   class      vehicle   owners   would   be   included   in   the     class     at   this     point.




                                                                                  ).,
          DONE AND ORDERED in Chambers at Miami, Florida, this
                                                                          v
                                                                           .,)0         of August 2021.




   Copies furnished to:

   Counsel of Record




                                                     2
